United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 99-3760
                               ___________

O. J. Glass; Leourieta B. Glass;       *
Barney G., Inc., A Nebraska            *
Corporation; Shelly Simpson, as        *
tenant of Westwood USA Mobile          *
Home Park; Glorimar Santana, as        *
tenant of Westwood USA Mobile          *
Home Park; Brendira Lopez, as tenant   *
of Westwood USA Mobile Home Park;      *
Sylvester Roselas, as tenant of        *
Westwood USA Mobile Home Park;         *
Jesus Reynozo, as tenant of Westwood   *
USA Mobile Home Park; Jose Valdivia,   *
as tenant of Westwood USA Mobile       *
Home Park; Arnulfo Nino, as tenant     *
of Westwood USA Mobile Home Park;      *
Alicia Ayon, as tenant of Westwood     *   Appeal from the United States
USA Mobile Home Park; Chet Moyle,      *   District Court for the District
as tenant of Westwood USA Mobile       *   of Nebraska.
Home Park; David Wiffen, as tenant     *
of Westwood USA Mobile Home Park;      *        [UNPUBLISHED]
Lisa Estevez, as tenant of Westwood    *
USA Mobile Home Park; Maria            *
Placencia, as tenant of Westwood USA   *
Mobile Home Park; Jose Martinez, as    *
tenant of Westwood USA Mobile          *
Home Park; Gustavo Jimenez, as         *
tenant of Westwood USA Mobile          *
Home Park; Moises Hernandez, as        *
tenant of Westwood USA Mobile          *
Home Park; Daniel Nuno, as tenant of   *
Westwood USA Mobile Home Park;         *
Marco Aquirre, as tenant of Westwood     *
USA Mobile Home Park; Cipriano           *
Sanchez, as tenant of Westwood USA       *
Mobile Home Park; Henry Valderrama,      *
as tenant of Westwood USA Mobile         *
Home Park; Antonio Garcia, as tenant     *
of Westwood USA Mobile Home Park;        *
Rosalbo Hernandez, as tenant of          *
Westwood USA Mobile Home Park;           *
Agustin Santibanez, as tenant of         *
Westwood USA Mobile Home Park;           *
Carmen Gomez, as tenant of Westwood      *
USA Mobile Home Park; Miguel             *
Lopez, as tenant of Westwood USA         *
Mobile Home Park; David Richie, as       *
tenant of Westwood USA Mobile            *
Home Park; Sheila Thomas, as tenant      *
of Westwood USA Mobile Home Park;        *
Sheri Wiffen, as tenant of Westwood      *
USA Mobile Home Park; Marcelina          *
Reyes, as tenant of Westwood USA         *
Mobile Home Park; Isekial Hernandez,     *
as tenant of Westwood USA Mobile         *
Home Park; Oscar Garza, as tenant of     *
Westwood USA Mobile Home Park;           *
Leonor Rios, as tenant of Westwood       *
USA Mobile Home Park; Raul Pinto,        *
as tenant of Westwood USA Mobile         *
Home Park; Carlos Bonita, as tenant of   *
Westwood USA Mobile Home Park;           *
Luis Sisneros, as tenant of Westwood     *
USA Mobile Home Park; Margarita          *
Delgado, as tenant of Westwood USA       *
Mobile Home Park,                        *
                                         *
                  Appellants,            *
                                         *

                                         -2-
      v.                                  *
                                          *
Bruce Davis, individually and in his      *
official capacity as Mayor of South       *
Sioux City; Maxine Koskovich,             *
individually and in her official capacity *
as City Council Member of South           *
Sioux City; Wayne Boyd, individually *
and in his official capacity as City      *
Attorney of the City of South Sioux       *
City; Lance Hedquist, individually and *
in his official capacity as City          *
Administrator of South Sioux City;        *
Kent Zimmerman, individually and in       *
his official capacities as Building       *
Inspector of South Sioux City and         *
Health Inspector of South Sioux City;     *
South Sioux City, City of Nebraska,       *
                                          *
                      Appellees.          *
                                     ___________

                              Submitted: June 14, 2000

                                   Filed: June 29, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

      The owners of Westwood USA Mobile Home Park and a group of present and
former park residents (collectively Westwood) sued South Sioux City, Nebraska and
various named city officials (collectively South Sioux City), alleging equal protection,
due process, and Fair Housing Act violations related to South Sioux City's provision

                                          -3-
of water services and its enforcement of various City ordinances. The district court
granted summary judgment to South Sioux City and Westwood appeals. Having
carefully reviewed the record and the parties' briefs, we conclude an extended
discussion is not warranted and affirm for the reasons stated in the district court's
thorough opinions. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-